DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/21 is being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 04/16/22.  Regarding the amendment, claims 1, 4, and 18 are canceled, claims 2-3, 5-17, 19-23 are present for examination.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 line 3, “identical to and and with” should be change to –identical to and with--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 lines 4-5, “said individual slot element” lacks of antecedent basis.  It should be change to – said plurality of individual slot element--.
Regarding claim 8 line 14, “the plurality of individual slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 8 lines 16-17, “the plurality of U-shaped slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 8 line 19, “the plurality slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 8 line 21, “individual slot” lacks of antecedent basis.  It should be change to –individual U-shaped slot--.
Regarding claim 8 line 22, “slot” lacks of antecedent basis.  It should be change to –individual U-shaped slot--.
Regarding claim 8 line 23, “the slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 8 lines 24-25, “the filled and crimped slots” lacks of antecedent basis.  It should be change to – the plurality of filled and crimped individual U-shaped slots--.
Regarding claim 9 lines 1-2, “each slot” lacks of antecedent basis.  It should be change to – each individual U-shaped slot--.
Regarding claim 9 line 2, “the shape of each crimped slot” lacks of antecedent basis.  It should be change to – a shaped of each filled and crimped individual U-shaped slot--.
Regarding claim 10 line 4 and line 6, “the plurality slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 10 line 4 and line 7, “the slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 11 line 4, “the plurality of slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 12 line 2, “the plurality of slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 13 line 2, “the plurality of slots” lacks of antecedent basis.  It should be change to – the plurality of individual U-shaped slots--.
Regarding claim 15 line 3, “the folded edges” lacks of antecedent basis.  It should be change to – folded edges--.
Regarding claim 19 line 5, “said individual slot elements” lacks of antecedent basis.  It should be change to – said plurality individual slot elements--.
Regarding claim 19 line 7, “the curvature” lacks of antecedent basis.  It should be change to – a curvature--.
Regarding claim 19 line 8, “said individual slot elements” lacks of antecedent basis.  It should be change to – said plurality individual slot elements--.

Regarding claim 19 line 18, “said laminations” lacks of antecedent basis.  It should be change to –said multiple laminations--.
Regarding claim 21 line 1, “said laminations” lacks of antecedent basis.  It should be change to –said multiple laminations--.
Regarding claim 22 line 1 and line 3, “said laminations” lacks of antecedent basis.  It should be change to –said multiple laminations--.
Regarding claim 22 line 4, “said stator teeth” lacks of antecedent basis.  It should be change to –said teeth of said stator assembly--.
Regarding claim 23 line 5, “said individual slots” lacks of antecedent basis.  It should be change to – said plurality individual slot elements--.
Regarding claim 23 line 6, “said stator assembly teeth” lacks of antecedent basis.  It should be change to –said teeth of said stator assembly--.
Claims 3, 5-7, 14, 16-17, 20 are rejected because of their dependency.
Allowable Subject Matter
Claims 2-3, 5-17, 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor winding method that maximizes stator slot fill and facilitates wire insertion in stator slots of an electric motor stator, as recited in claim 8, comprising:
a. providing an electric motor stator core assembly having a plurality of individual U-shaped slots arranged circumferentially around a central opening, each of the plurality of U-shaped slots having an open end in communication with the central opening and a rounded bottom end opposite the open end extending axially away from the central opening to be inserted into a corresponding curved one of a plurality of semicircular notches in an outer ring section of a stator core component, the outer ring section and the plurality of U-shaped slots being formed of multiple laminations of a lamination material, each of the multiple laminations forming the plurality of individual U-shaped slots having a profile curved to correspond with a curvature of the semicircular notches and with opposed parallel sides extending toward the open end, edges of the multiple laminations adjacent to the open ends of the plurality of individual slots being folded to form stator teeth; 
b. providing a movable stator jig operative to fill each of the plurality of U-shaped slots with a combination of conductor wire and insulating material and forming a plurality of arrangements of combinations of conductor wire and insulating material in optimal configurations to fill each of the plurality slots on the movable stator jig; 
c. with the movable stator jig, spreading the open end of each individual slot, filling each individual slot with the combination of conductor wire and insulating material, and crimping the open end of each filled slot to partially close the open end until all of the slots have been filled and crimped; and 
d. compressing the stator core assembly with the filled and crimped slots to a desired final diameter.
Further, the record of prior art by itself or in combination with other references also does not show a stator assembly for an electric motor, as recited in claim 19, comprising, inter alia, said plurality of individual slot elements being formed of multiple laminations of a lamination material, each one of said laminations forming said individual slot elements having said open U-shape and said rounded bottom portion corresponding to the curvature of said semicircular notches and parallel opposed side edges extending from said rounded bottom portion toward said central opening, a section of each of said parallel opposed side edge adjacent to said central opening being folded at a right angle to form teeth of said stator assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neet et al. (US 2005/0116574 A1) teaches a stator assembly for an alternator in accordance with the present invention includes a generally cylindrically-shaped stator core having a plurality of core slots formed along the inner surface thereof and defined by a radial depth and wherein a stator coil is disposed. The core slots thereby define a plurality of teeth therebetween, which are connected to the stator core by a yoke portion. The core slots are shaped and extend between a first and a second end of the stator core. A plurality of clips closely fit into one of said core slots for lining each respective core slot. The clips have a pair of extending leg members connected to a back end and forming an aperture therebetween. The clips are formed from a magnetically permeable material. A stator winding includes substantially straight wire segments that are received by the clips formed of substantially straight wire segments. The substantially straight wire segments of the stator winding and the clips are electrically insulated from one another. At least one of the extending leg members is bent towards the other leg member over a portion of the at least one row of substantially straight wire segments in the clips, narrowing the aperture between the extending leg members. Each of the plurality of clips and said substantially straight wire segments are each inserted into one of the plurality of core slots. Slits are added in these clips to reduce eddy current loss.
Radov et al. (US 20120169174 A1) teaches a stator for an electric motor comprises an elongate tubular body defining a central cavity in which a rotor can be located, the body defining a series of axial slots extending parallel to the body axis and a series of electrical conductors extending along the channels to form electrical windings, wherein the body is formed from at least two part-circular segments of substantially the same length, the segments together defining the central cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834